Title: From William Steuben Smith to Abigail Smith Adams, 5 October 1812
From: Smith, William Steuben
To: Adams, Abigail Smith



My dear Madam—
Lebanon County of Madison Octr. 5th. 1812

I received your very complimentary letter of the 6th of September, I rejoice with you at the splendid victory obtained by Capt. Hull fighting under the brilliant Colours of the Constitution and I mourn with you, for my Country at large, on the fatal Capture of the Northwestern Army under General Hull, there is no calculating the immensity of the horrid scenes, which must inevitably follow, this ill digested and badly executed plans of our Rulers, or rather our Secretary of War, they have no doubt seperately and collectively been weighed in the ballance, and have decidedly kicked the beam, and the sooner they are sliped out of the national scale the better for our Country.
Mrs. Smith has enclosed you a paper, by which you will see, I attended a County meeting, and was from thence with Judge Smith and Colo. Lincklain, sent as a Deligate to the state convention at Albany, where I attended, The resolves and address are lengthy, they were ordered to be printed in  Pamphlet, I expect them by post on Wednesday next, when I will  forward one to contrast with one, Brother Tom sent where he presided—never mind if we do for a little—
These excursions to County and State Conventions I must acknowledge interferes with my arrangements of retirement, and I would have been cladly excused, being one of the committee appointed at the County meeting, I thought I would leave a small door open for me to step, out and inserted that any two of the three Deligates should be competent to do the County business at the State convention—but it would not do; the people so pointedly insisted on my attendance that I was obliged to go—I was however gratified by meeting many of my former friends and acquaintance, who expressed themselves happy to see me once more amongst them, I was absent one week, and feasted on lobsters at albany, as I used to do at Quincy—
I have written a long Letter to The President exculpating myself, from a complaint of some friends of both parties, that I hold back and will not come forward to the war, I shall consider it as a favour, that I may now be defended from the operation of that unjust charge, as far as the communication can be modestly extended—We saw General Dearborne and the officers of his Army at Greenbush on our return home, they were all particularly polite and attentive to the Ladies and myself I saw several officers of the Union Brigade, who were very affectionate, and said do for Godsake Colonel come with us how can I my dear friends, the government won’t let me, oh yes they will if you will only go to Washington &c. &c—
Enclosed I return you the letters from Russia, I am more edified and mused in perusing the letters from thence than from any other quarter—he is a wise discreet and able Statesman capable of giving great instruction, if the party passions of the day did not close the ears and steel the hearts of his opponents—
Will not the alliance between England & Russia, and our declaration of War, render his return  necessary? he could do a great deal of good at home, our Country in such times as these can illy spare such a Son
Remember me to Sally, Louisa, Susan and / abby—The Judge and his pleasant lady, / Yours affectionately & sincerely
W: S: Smith